         Case 1:19-cv-10101-MLW Document 90 Filed 02/20/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 OPTUM, INC. and
 OPTUM SERVICES, INC.,

                          Plaintiffs,
                                                           Civil Action No.: 19-cv-10101-MLW
            v.

 DAVID WILLIAM SMITH,

                          Defendant.


        PLAINTIFFS’ MOTION FOR LEAVE TO FILE A FURTHER REPLY
   IN SUPPORT OF THEIR MOTION FOR TEMPORARY RESTRAINING ORDER

       Pursuant to LR 7.1(b)(3), Plaintiffs Optum, Inc. and Optum Services, Inc. (together,

“Plaintiffs” or “Optum”), respectfully move for leave to file a further, limited reply (the “Reply”)

in support of their Motion for a Temporary Restraining Order, in light of this Court’s February

19, 2019 Order (Dkt. # 88). As grounds for this motion, Optum submits its proposed Reply as an

attachment hereto and states the following:

       1.        This Court has asked the parties to be prepared to address the standard for

obtaining temporary injunctive relief as set out in Winter v. NRDC, 555 U.S. 7 (2008),

and Charlesbank Equity Fund II v. Blinds to Go, Inc., 370 F.3d 151 (1st Cir. 2004). Dkt. # 88.

       2.        Plaintiffs’ proposed Reply analyzes the standards set forth in Winter and

Charlesbank and will assist the Court in deciding Plaintiffs’ Motion for Temporary Restraining

Order. As discussed in the Reply, both of those decisions confirm that Optum is entitled to a

TRO because, absent injunctive relief, it is certain to suffer irreparable harm and because it has

no adequate remedy at law for such harm.

       3.        No party will be prejudiced by the allowance of this motion.
         Case 1:19-cv-10101-MLW Document 90 Filed 02/20/19 Page 2 of 2




                                                          Respectfully submitted,

                                                          OPTUM, INC. and
                                                          OPTUM SERVICES, INC.,

                                                          By their attorneys,

                                                          /s/ Stephen D. Riden
                                                          Russell Beck, BBO No. 561031
                                                          Stephen D. Riden, BBO No. 644451
                                                          Hannah Joseph, BBO No. 688132
                                                          Beck Reed Riden LLP
                                                          155 Federal Street, Suite 1302
                                                          Boston, Massachusetts 02110
                                                          617.500.8660 Telephone
                                                          617.500.8665 Facsimile
                                                          rbeck@beckreed.com
                                                          sriden@beckreed.com
                                                          hjoseph@beckreed.com
        Dated: February 20, 2019


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on
February 20, 2019, and will be served electronically to the registered participants as identified on
the Notice of Electronic Filing through the Court’s transmission facilities, and that non-
registered participants have been served this day by mail.

                                                         /s/ Stephen D. Riden


                           LOCAL RULE 7.1(a)(2) CERTIFICATE

        I certify, pursuant to Local Rule 7.1(a)(2), that counsel for Plaintiffs have conferred with
counsel for Defendant regarding Plaintiffs’ Motion for Leave to File a Reply, and have attempted
in good faith to resolve or narrow the issues. Defendant has indicated that Defendant opposes
the relief requested by this motion.

                                                         /s/ Stephen D. Riden




                                                 2
